Title: To James Madison from Maurice Rogers, 1 February 1808
From: Rogers, Maurice
To: Madison, James



Sir
American Consulate St. Iago de Cuba 1 Feby. 1808

I have the honor to inclose you transcripts of the arrivals of American Vessels in this port, from the first of July last untill the 31st. day of December inclusive, also of Vessells sailing from this port for the United States with their Cargoes & estimation thereof, all of which is respectfully submitted  With perfect consideration I have the Honor to remain Your very obt. Servt.

Maurice Rogers

